                       Case 2:18-cr-00122-JDL Document 144 Filed 02/14/20 Page 1 of 1   PageID #: 624
                                            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF MAINE
      CASE NAME: USA v. Maurice Diggins

      DOCKET NO: 2:18-cr-00122-JDL

      PROCEEDING TYPE: Hearing on Motion

                                                        Exhibit List
Gvt   Dft    Court
                                                                                           Date          Date            Date
Exh   Exh     Exh                               Description                                                       Obj
                                                                                         Mentioned      Offered         Admitted
No.   No.     No.
       1                                      Nicholson Letter                           2/14/2020   2/14/2020          2/14/2020
 1                                             Sealed Exhibit                            2/14/2020   2/14/2020          2/14/2020
 2                                             Sealed Exhibit                            2/14/2020   2/14/2020          2/14/2020

 3                                             Sealed Exhibit                            2/14/2020   2/14/2020          2/14/2020
